Name: Commission Regulation (EEC) No 2065/76 of 20 August 1976 amending Regulation (EEC) No 1624/76 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade;  food technology;  agricultural policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31976R2065Commission Regulation (EEC) No 2065/76 of 20 August 1976 amending Regulation (EEC) No 1624/76 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State Official Journal L 230 , 21/08/1976 P. 0005 - 0006 Greek special edition: Chapter 03 Volume 16 P. 0098 Spanish special edition: Chapter 03 Volume 11 P. 0022 Portuguese special edition Chapter 03 Volume 11 P. 0022 Finnish special edition: Chapter 3 Volume 7 P. 0184 Swedish special edition: Chapter 3 Volume 7 P. 0184 COMMISSION REGULATION (EEC) No 2065/76 of 20 August 1976 amending Regulation (EEC) No 1624/76 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organizaion of the market in milk and milk products (1), as last amended by Regulation (EEC) No 559/76 (2), and in particular Articles 10 (3) and 28 thereof, Having regard to Council Regulation (EEC) No 986/68 of 15 July 1968 laying down general rules for granting aid for skimmed milk and skimmed-milk powder for use as feed (3), as last amended by Regulation (EEC) No 1530/76 (4), and in particular the third subparagraph of Article 3 (1) thereof, Whereas Commission Regulation (EEC) No 1624/76 of 2 July 1976 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State (5), provides for the aid to be paid for skimmed-milk powder ; whereas it appears that this product is frequently incorporated into another product before being dispatched to the Member State where it is to be denatured ; whereas it therefore seems appropriate to amend Regulation (EEC) No 1624/76 so as to provide for the practice, while at the same time adapting accordingly the arrangements for customs control; Whereas, in order to regularize as necessary operations effected since the said Regulation entered into force, it seems appropriate to give the provisions contained in this Regulation a certain retrospective effect; Whereas Article 2 (2) of Regulation (EEC) No 1624/76 provides that proof of control of the products in question by the Member State of destination shall be provided by production of the control copy referred to in Article 1 of Regulation (EEC) No 2315/69 ; whereas Article 11 (2) of Commission Regulation (EEC) No 1380/75 of 29 May 1975 laying down detailed rules for the application of monetary compensatory amounts (6), as last amended by Regulation (EEC) No 1577/76 (7), stipulates that the payment by the exporting Member State of the monetary compensatory amount shall be conditional upon production of certain proof, and that such proof shall be furnished by production of the control copy specified in Article 1 of Commission Regulation (EEC) No 2315/69 ; whereas, in the interests of simplification it should be provided that both matters may be proven by production of a single control copy; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Article 1 of Regulation (EEC) No 1624/76 is amended to read as follows: "Where, with respect to the payment of aid for skimmed-milk powder produced in one Member State (hereinafter referred to as "the consignor Member State" and intended to be dispatched into another Member State (hereinafter referred to as "the Member State of destination"), whether unprocessed or after being incorporated into another product, in order to be denatured or processed into compound feedingstuffs on the territory of the latter State in accordance with Regulation (EEC) No 990/72, the authorization provided in the third subparagraph of Article 3 (1) of Regulation (EEC) No 986/68 is used, the provisions of this Regulation shall apply." Article 2 The final subparagraph of Article 2 (2) of Regulation (EEC) No 1624/76 is amended to read as follows: "In Section 106, there shall be entered: - the date on which customs export formalities were completed, (1)OJ No L 148, 28.6.1968, p. 13. (2)OJ No L 67, 15.3.1976, p. 9. (3)OJ No L 169, 18.7.1968, p. 4. (4)OJ No L 170, 29.6.1976, p. 4. (5)OJ No L 180, 6.7.1976, p. 9. (6)OJ No L 139, 30.5.1975, p. 37. (7)OJ No L 172, 1.7.1976, p. 57. - the net weight of skimmed-milk powder in the case where it is not exported in its natural state." Article 3 A paragraph 2a as follows is inserted in Article 2 of Regulation (EEC) No 1624/76: "2a. Where Article 11 of Regulation (EEC) No 1380/75 is applied, the items specified in the preceding paragraph shall be entered on the control copy referred to in paragraph 2 of that Article." Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. However, in the case of skimmed-milk powder incorporated in another product and exported to Italy between 15 July 1976 and the date of entry into force of this Regulation, the aid shall be payable in respect of the skimmed-milk powder concerned, provided that the applicant can produce proof that the provisions governing the payment of such aid were fulfilled. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 August 1976. For the Commission P.J. LARDINOIS Member of the Commission